Steuer, J. (dissenting).
Special Term denied respondent’s motion to stay arbitration. There is virtual accord as to the facts. Petitioner was a passenger in an automobile driven by his friend Valladares. While the car was in line at a tollgate of the Triborough Bridge and barely moving, it was struck in the rear by another car. The contact was slight. Valladares got out and saw that there was no damage to his car. He inquired .if any of his passengers were injured and, receiving negative replies from all, including petitioner, he got back in his car and both drivers proceeded on their respective ways. Later, petitioner discovered that he had in fact been injured.
Respondent’s liability and its obligation to arbitrate arise out of one of two situations: where the accident was caused by an uninsured motorist, or by a hit-and-run driver. As to the first, there is no proof whatsoever that the offending vehicle was uninsured. The second classification is perforce relied upon.
It is not open to dispute that the facts do not show a situation which is commonly envisaged in a hit-and-run accident. The essential element which characterizes such an accident is that the offending driver leave the scene without giving the injured person an opportunity to ascertain his identity. The wording of the endorsement defines a hit-and-run automobile as one causing injury, provided “ (1) there cannot be ascertained the identity of either the operator or the owner of such ‘ hit-and-run automobile ’ ”.
Of course the possibility of ascertaining identity must be a reasonable one. Here there was admittedly no impediment to the discovery of the driver’s identity. What appears is a belief that such information would be unnecessary. The endorsement makes no provision for that situation and the language employed *313forbids its inclusion. The repeated use of the words “ hit-and-run ” refers to a thoroughly understood concept that refers exclusively to the acts and state of mind of the offending driver and not at all to the intent or belief of the injured person.
If recourse is had to the intent of the public policy which resulted in mandating the inclusion of the coverage, no different result is warranted. Granted that the purpose is to provide compensation to injured victims who could not otherwise recover, but admittedly the relief accorded is only in the instances provided. The device employed, the MVAIC, derives its funds not from the State but from the premiums paid by motorists who comply with the law. These funds — in reality a tax to make up for the deficiencies of those who fail to comply— should be limited strictly to the instances which come within the extra coverage provided. No matter how liberal an interpretation may be indicated, one which finds no support in what has been provided and rests completely on a view of what might have been included is not permissible.
The order should be reversed and the stay granted.
Rabin and McNally, JJ., concur with Botein, P. J.; Steuer, J., dissents in opinion in which Stevens, J., concurs.
Judgment affirmed, with $50 costs and disbursements to the respondent.